DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraphs [0033], [0060]-[0061] and figure 12 fails to disclose a method for using such an instrument for softening the connective tissue and or palmar fascia in a patient’s hand. Instead, the applicant describes several experiments performed on excised pieces of tissue that resulted in changing the mechanical properties of the tissue samples. The applicant points to [0033] as teaching the necessary stimulation parameters, 6V for 3 minutes, however that is only stated as being successful at changing the mechanical behavior of in facial cartilage tissue samples. This does not clarify how these parameters would have the same effect on tendons or ligaments in the hand nor does it teach that the facial cartilage or the tendons or ligament tissue samples were softened it merely say the mechanical behavior was changed. It is unclear how these steps and stimulation parameters could be integrated into a method that would result in softening the connective tissue of a patient’s hand in a live in vivo environment.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 12 provides the only mention of a “partial palmar fasciectomy” and merely recites it as a current treatment and listing the drawbacks of the procedure, i.e. it being invasive, requiring a long healing time, and likely recurrence. The figure does not teach that the method is used in conjunction with any sort of treatment and diagnosis regimen, nor does it provide any relationship to the procedure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 3-5, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (U.S. PG Pub 20150065910 A1) in view of Rozkov (U.S. PG Pub 20150079069 A1).
Regarding claim 1 and 22, Wong teaches A method of softening tissue, wherein the tissue is, a connective tissue ([0008] teaches a method for shaping tissue, such as lengthening or tightening tendons or ligaments; [0009]; [0050]; [0051]; [0070]; [0079]; claim 56), the method comprising: inserting an instrument through a patient's skin wherein the instrument: applies electrodes to the tissue ([0005] teaches an embodiment comprises the electrodes are one or more needle electrodes inserted in the tissue; [0032]; [0035]; 0072]-[0073]; [0077]; claim 3 teaches inserting one or more electrode needles; Fig 20 illustrates inserting electrodes into a desired tissue region; Fig 25 illustrates an embodiment with electrodes and jig design for performing EMR of cartilage, wherein the electrodes are insertable); applies a DC current to the electrodes for a predetermined period of time ([0030] teaches applying a direct current; [0043] teaches low level DC electric fields are applied to perform EMR; [0049] teaches applying a constant current to the target; [0055]-[0056]; [0072]-[0073] teaches applying DC stimulation for 2-3 minutes; [0077] teaches applying current for EMR take only minutes; [0083] teaches the applying current through the electrodes for performing EMR) in the absence of intentionally heating the tissue by an external heating; source; and causes an oxidation-reduction reaction in the tissue to change a water content in the tissue; whereby the connective tissue is softened.
However, Wong fails to specifically teach that the connective tissue is in a patient's hand, but does state that embodiments can be used for applying EMR/therapy to soft tissue including tendons, ligaments, muscle, cartilage, and joints ([(0006]; [0008]-[0009]; [0054]; [0070]).
Rozkov teaches an invention in the same field of endeavor, wherein a treatment for modification to the mechanical properties or shape of tissue is used to treat stiffening o the palmar fascia, specifically for softening tissue is used to soften the palmar fascia of a patient, in order to treat Dupuytren’s disease, a disease that causes the Palmar fascia to get stiffer ([0070] teaches reducing tissue stiffness to treat Dupuytren’s disease [0098] teaches that Dupuytren’s disease, a disease that causes the palmar fascia to get stiffer; [0102] teaches applying a treatment for softening tissue can be a treatment for Dupuytren’s disease by softening the palmar fascia; table 4 teaches that Dupuytren’s disease can be treated by decreasing the stress-strain characteristics of the palmar fascia i.e. softening the tissue, therefore allowing the tissue to be made more elastic or extendable to help reshape the effected tissue).
It would have been obvious to one or ordinary skill in the art, before the effective filing date, to have applied the therapy treatment to the palmar fascia, in order to soften the palmar fascia tissue of the patient, as taught by Rozkov, in order to reduce the stress-strain characteristics of the tissue to help improve mobility and reshape and stretch the tissue in order to treat Dupuytren’s disease and other conditions causing the tissue in the hand to stiffen (Rozkov [0220]).
Regarding claim 3-4, the modified invention of Wong teaches claim 1 further comprising: causing an oxidation-reduction reaction in the tissue ([0034]; [0068] teaches that a redox reaction requires both a reduction reaction and an oxidation reduction simultaneous do to the nature and balance of the reaction; [0084]-[0085] teaches an oxidation-reduction reaction occurring in order to cause EMR. It further teaches this reaction occurs upon the oxidation of water/electrolytes at the electrode/tissue interface. As is known in the art, in a redox reaction of water or electrolytes, the half reaction of reducing hydrogen ions to hydrogen gas occurs in the cathode region of the matrix and the half reaction of oxidizing the hydroxide ions to oxygen gas occurs at the anodic regions of the matrix).
Regarding claim 5, the modified invention of Wong teaches the method in claim 1, further comprising: compressing the tissue ([(0005] teaches compressing the tissue in tandem with preforming potential-driven electromechanical (EMR) and/or potential-driven electrochemical modification of tissue (PDEMT); [0053]; Fig 14; [claim 15]).
Regarding claims 21 and 24, the modified invention of Wong teaches wherein the connective tissue is a tendon ([0008]-[0009]; [0050]-[0051]; [0054]; [0070]; [0079]).
Regarding claim 23, Wong teaches a method of softening tissue, the method comprising: inserting an instrument through a patient's skin wherein the instrument: applies electrodes to the tissue ([0005] teaches an embodiment comprises the electrodes are one or more needle electrodes inserted in the tissue; [0032]; [0035]; 0072]-[0073]; [0077]; claim 3 teaches inserting one or more electrode needles; Fig 20 illustrates inserting electrodes into a desired tissue region; Fig 25 illustrates an embodiment with electrodes and jig design for performing EMR of cartilage, wherein the electrodes are insertable); applies-a DC current to the electrodes for a predetermined period of time ([0030] teaches applying a direct current; [0043] teaches low level DC electric fields are applied to perform EMR; [0049] teaches applying a constant current to the target; [0055]-[0056]; [0072]-[0073] teaches applying DC stimulation for 2-3 minutes; [0077] teaches applying current for EMR take only minutes; [0083] teaches the applying current through the electrodes for performing EMR) tissue in the absence of intentionally heating the tissue by an external heating source; and causes an oxidation-reduction reaction in the tissue to change a water content in the tissue (Fig. 18 illustrates electromechanical reshaping (ERM) of the tissue of a rabbit ear using DC current applied to the tissue; Fig. 22; [0008] teaches the method for shaping tissue can be for cartilage, and lengthening or tightening tendons and ligaments; [0034]; [0070]; [0072]-[0073] teaches that EMR treatment to the tissue, where a DC current is applied to the tissue is non-thermal reshaping technique where the temperature increase to the connective tissue is negligible); whereby the tissue is softened ([0008] teaches a method for shaping tissue, such as lengthening or tightening tendons or ligaments; [0009]; [0033] teaches the electro chemistry and molecular interaction during EMR can lead to transient softening of tissue; [0050]; [0051]; [0070]; [0079]; [0084] claim 56).
However, Wong fails to explicitly teach wherein the tissue is palmar fascia, but does state that embodiments can be used for applying EMR/therapy to soft tissue including tendons, ligaments, muscle, cartilage, and joints ({O006]; [0008]-[0009]; [0054]; [0070)).
Rozkov teaches an invention in the same field of endeavor, wherein a treatment for modification to the mechanical properties or shape of tissue is used to treat stiffening o the palmar fascia, specifically for softening tissue is used to soften the palmar fascia of a patient, in order to treat Dupuytren’s disease, a disease that causes the Palmar fascia to get stiffer ([0070] teaches reducing tissue stiffness to treat Dupuytren’s disease [0098] teaches that Dupuytren’s disease, a disease that causes the Palmar fascia to get stiffer; [0102] teaches applying a treatment for softening tissue can be a treatment for Dupuytren’s disease by softening the palmar fascia; table 4 teaches that Dupuytren’s disease can be treated by decreasing the stress-strain characteristics of the palmar fascia i.e. softening the tissue, therefore allowing the tissue to be made more elastic or extendable to help reshape the effected tissue).
It would have been obvious to one or ordinary skill in the art, before the effective filing date, to have applied the therapy treatment to the palmar fascia, in order to soften the palmar fascia tissue of the patient, as taught by Rozkov, in order to reduce the stress-strain characteristics of the tissue to help improve mobility and reshape and stretch the tissue in order to treat Dupuytren and other conditions causing the tissue in the hand to stiffen (Rozkov [0220]).
Response to Arguments
Applicant’s arguments, see “Remarks,” filed 9/12/2022, have been fully considered and are persuasive in part and not persuasive in part.  
The enablement rejection of claims 1, 3-5, and 20-24 has been withdrawn.  Applicant argued that “Applicant asserts that the Specification and figures provide sufficient details are provided to practice the invention. This understanding must also recognize that the properties of connective tissue, and in particular, tendons are significantly similar that response to a voltage of 6 V would elicit the same result whether the tissue is facial or in the hand. Moreover, a medical practitioner would recognize that low voltages such as the 6V described in Figure 1 must be used so as not to injure the patient.”  The examiner agrees that an artisan of ordinary skill could practice the reasonable scope of the claimed invention, given the position that an artisan of ordinary skill would recognize that connective tissues, whatever the location in the body, and whatever the form (e.g., tendon, fascia, ligament, etc.) the connective tissue takes could respond to the electrical therapy to soften the connective tissue.
In regards to the written description rejection, the claims appear to draw their support for the specific tissue treatment of “whereby the connective tissue in a patient’s hand is softened” and “whereby the palmer fascia in a patient’s hand is softened” entirely from Figure 12 and paragraph 0060 of the disclosure: “FIG. 12 graphically depicts a procedure according to an embodiment of the present invention. Instead of cutting contracted tendons (prior art), the present invention employs inserting an instrument through the skin and softening the tendon” (par. 0060) (the examiner was unable to locate any other discussion of the hand in the disclosure).  Applicant further argued that “Applicant points out that it would be readily apparent to one skilled in the art that the properties of connective tissue, and in particular, tendons are significantly similar that response to a voltage of 6 V would elicit the same result whether the tissue is facial or in the hand.”  The examiner’s position is that the originally-filed disclosure shows possession of a possible application of the stimulation to Dupuytren’s contracture (Fig. 12; also showing the existence of the hand anatomy and an effect of the disease of stiffening of connective tissues (palmar fascia) in the hand) by inserting an instrument through the skin and softening the tendon.  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  See MPEP 2163.02.  Here, the disclosure shows possession of the species of softening a tendon in the hand, but does not show possession of the broader genus of “connective tissue in a patient’s hand” or the distinct species of “palmar fascia in a patient’s hand.”  In other words, possession of a scope of treating Dupuytren’s contracture by softening a tendon is present in the original disclosure, but that scope is not what is presently claimed.  See MPEP 2163.05(II): “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.")” (empahasis added).
In regards to the prior art rejections in view of Wong and Rozkov, Applicant argued that Rozkov is directed to a very different technology than that of the present invention because Rozkov uses an enzyme to soften, and that “[t]his is very different from electromechanical reshaping as claimed. Therefore, given the uncertainty of biological systems, it is uncertain the teachings of Rozkov can be imputed to Wong. This is particularly true since the mechanisms in Rozkov are likely very different from the present invention.”  In response to applicant's argument that Rozkov is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and Rozkov are drawn to softening connective tissue, so the examiner maintains that an artisan of ordinary skill would look to Rozkov for possible conditions for which tissue softening would be useful.  Rozkov specifically does so in paragraph 0098 (“Dupuytren's disease. Palmar fascia gets thicker and shorter resulting in inability to fully extend the palm of the hand (Hurst, Badalamente et al. 2009).”).  The examiner would like to emphasize that the proposed modification of Wong in no way relies upon Rozkov’s provision of enzymes or biological substances, but instead relies upon for teaching specific maladies for which connective tissue softening is useful applied to the concept of electrically softening connective tissue (as taught by Wong).  The examiner respectfully maintains that applying Wong’s teaching of softening connective tissue to connective tissue such as tendons and palmar fascia (as taught by Rozkov) would yield predictable results for the reasons set forth in the rejection and Applicant’s assertion that “Applicant points out that it would be readily apparent to one skilled in the art that the properties of connective tissue, and in particular, tendons are significantly similar that response to a voltage of 6 V would elicit the same result whether the tissue is facial or in the hand” in regards to the written description rejection.  It is unclear how an artisan of ordinary skill would both recognize the predictability of interchangeability between softening different types of connective tissues in various parts of the body without explicit disclosure, yet also “given the uncertainty of biological systems, it is uncertain the teachings of Rozkov can be imputed to Wong.”  Again, the proposed modification in view of Rozkov is the mere recognition of softening a particular connective tissue for a particular purpose.  Accordingly, the rejections above are respectfully maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Batters (US 4,664,118) is another example of applying electrical therapy to a hand to soften connective tissue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792